Case: 15-51168      Document: 00513505181         Page: 1    Date Filed: 05/13/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-51168                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                            May 13, 2016
JOHN DEUTSH,                                                               Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

RICHARD WATSON INSURANCE AGENCY, INCORPORATED,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                               USDC 1:15-CV-413


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM:*
       John Deutsh, who uses a wheelchair for mobility, alleges that he tried to
visit Richard Watson Insurance Company’s place of business, but was unable
to do so because there was no wheelchair accessible parking or ramp. He then
brought this lawsuit against the company for violating accessibility
requirements under Title III of the American Disabilities Act. After the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51168     Document: 00513505181     Page: 2   Date Filed: 05/13/2016



                                  No. 15-51168
insurance company failed to respond to Deutsh’s suit, Deutsh filed a motion for
entry of default judgment. The district court denied the motion—without
prejudice—because it determined that Deutsh had not shown he was entitled
to injunctive relief, which is the only relief available to him under the statute.
42 U.S.C.A. § 12188; Perez v. Doctors Hosp. at Renaissance, Ltd., 624 F. App’x
180, 183 (5th Cir. 2015) (per curiam).
      This court is required to determine the basis for jurisdiction, even when
the parties have failed to do so. Muse v. Aranda, 263 F.3d 164, at *1 (5th Cir.
2001) (per curiam). We lack jurisdiction to review the denial of Deutsh’s
motion for the entry of default judgment. See Adult Film Ass’n of Am., Inc. v.
Thetford, 776 F.2d 113, 115 (5th Cir. 1985) (per curiam) (holding that a denial
of a default judgment without final judgment on the merits is not an appealable
final order); Muse, 263 F.3d at *1 (the same). This case is still live in district
court, however, and Deutsh may file another motion for default judgment
explaining why he is entitled to injunctive relief under the statute.
      The appeal is therefore DISMISSED FOR LACK OF JURISDICTION.




                                         2